                      Case 2:19-cr-00072-JCM-BNW Document 68 Filed 05/29/20 Page 1 of 2



                 1
                 2
                 3
                 4                                   UNITED STATES DISTRICT COURT
                 5                                         DISTRICT OF NEVADA
                 6                                                    ***
                 7    UNITED STATES OF AMERICA,                              Case No. 2:19-CR-72 JCM (BNW)
                 8                                           Plaintiff(s),                  ORDER
                 9            v.
               10     TERRY TETSUO TAKIMOTO,
               11                                          Defendant(s).
               12
               13             Presently before the court is the matter of USA v. Takimoto et al., case number 2:19-cr-
               14     00072-JCM-BNW. On May 28, 2020, defendant Terry Tetsuo Takimoto stipulated to continue
               15     his change of plea hearing. (ECF No. 67).
               16             Takimoto’s change of plea hearing is currently scheduled for June 5, 2020. (ECF Nos.
               17     61; 65). Takimoto stipulated to continue his change of plea hearing at least 30 days. (ECF No.
               18     67). However, calendar call is currently set for June 24, and the jury trial in this matter is
               19     scheduled to being June 29. (ECF No. 48). Thus, Takimoto’s stipulation would set his change
               20     of plea date after his trial date.
               21             As a result, Takimoto must stipulate to continue his trial date before the court can
               22     continue his change of plea hearing. Further, codefendant Tim Omar Trevino must join in that
               23     stipulation.
               24             Accordingly,
               25             IT IS HEREBY ORDERED, ADJUDGED, and DECREED that Takimoto’s stipulation
               26     to continue change of plea date (ECF No. 67) be, and the same hereby is, DENIED without
               27     prejudice.
               28

James C. Mahan
U.S. District Judge
                      Case 2:19-cr-00072-JCM-BNW Document 68 Filed 05/29/20 Page 2 of 2



                1            IT IS FURTHER ORDERED that Takimoto and codefendant Trevino must stipulate to
                2     the continuance of their trial date in order for the court to continue Takimoto’s change of plea
                3     date 30 days as requested.
                4            DATED May 29, 2020.
                5                                                 __________________________________________
                                                                  UNITED STATES DISTRICT JUDGE
                6
                7
                8
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                -2-
